Citation Nr: 1113311	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  08-14 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for cellulitis.

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1962 to August 1966, and from April 1970 to October 1973.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the benefits sought on appeal.  

In support of his claims, the Veteran testified at the RO's office in Jackson, Mississippi (Travel Board hearing) held before the undersigned Acting Veterans Law Judge in August 2009.  A transcript of the hearing is currently of record.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed September 2004 rating decision denied the Veteran's claim for service connection for cellulitis.

2.  Evidence pertaining to the Veteran's cellulitis received subsequent to the September 2004 rating decision included relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim.

3.  There is competent and credible medical and lay evidence that shows that the Veteran's current cellulitis is etiologically related to in-service treatment for cellulitis.


CONCLUSION OF LAW

The criteria for service connection for the Veteran's cellulitis have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(c), 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Since the Board is granting service connection for the claim, there is no need to discuss whether there has been compliance with the duty-to-notify-and-assist provisions of the Veterans Claims Assistance Act (VCAA) because even if for the sake of argument there has not been, this is ultimately inconsequential and, therefore, at most harmless, i.e., non-prejudicial error.  38 C.F.R. § 20.1102 (2010); Bernard v. Brown, 4 Vet. App. 384 (1993). See also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Kent v. Nicholson, 20 Vet. App. 1 (2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Reconsideration of Service Connection Claim

The RO initially considered - and denied, this claim in September 2004.  As cause for denying this claim, the RO pointed out there was (at least at that time) no evidence establishing that the Veteran's cellulitis was related to his active military service.  The Veteran filed his petition to reopen this claim in September 2006.  The additional evidence received since the September 2004 denial includes service treatment records (STRs) dated in June 1964.  The STRs are relevant.  Specifically, the STRs document the Veteran's in-service treatment for his cellulitis in June 1964.  These additional documents were unavailable to the RO during the September 2004 rating decision.  Under 38 C.F.R. § 3.156(c), at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, then VA will reconsider the claim.  Accordingly, the Veteran's claim must be reconsidered.  

Service connection may be granted if the evidence demonstrates that a current disorder resulted from an injury or disease that was incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Stated somewhat differently, to establish entitlement to service connection, there must be: (1) evidence of a current disorder; (2) evidence of in-service occurrence or aggravation of a disease or injury; and, (3) evidence of a nexus between an in-service injury or disease and the current disorder.  Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

Direct service connection generally requires evidence of a current disorder with a relationship or connection to an injury or disease or some other manifestation of the disorder during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disorder may be service-connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated subsequent to service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service-connected if all the evidence, including relevant service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b).  

As explained, the first and indeed perhaps most fundamental requirement for any service connection claim is there must be competent evidence of the existence of the currently claimed disorder.  See Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection presupposes a current diagnosis of the disorder claimed, to at least confirm the veteran has it; without this minimum level of proof, there is no valid claim).

Here, the record establishes a current diagnosis.  Specifically, in an April 2007 medical opinion, Dr. S.K.R., the Veteran's treating private physician, reported that the Veteran has been recently treated for recurrent episodes of cellulitis.  Therefore, the Veteran has a current disorder for the purposes of establishing service connection.

So the determinative issue is whether the Veteran's cellulitis is attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."). See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

In regards to an in-service incurrence, the Veteran was treated for cellulitis during his active military service.  Specifically, in June 1964, the Veteran was treated for hematoma on the right lower leg with a history of bacterial infection.  The Veteran was diagnosed with cellulitis.

In regards to a nexus opinion, the claims file contains one positive nexus opinion and one negative nexus opinion.

In an April 2007 medical opinion, Dr. S.K.R. determined that the Veteran's current cellulitis is attributable to his in-service trauma and is exacerbated by any type of new trauma to the Veteran's right leg.  Dr. S.K.R. concluded that, "[a]lthough it is very difficult to definitely determine the causative factor of the recurrent cellulitis; and there is a debate over whether there is chronic low grade colonization of bacteria in this area, but it is still a fairly common occurrence to find someone with repeat episodes of cellulitis due to old trauma."  Dr. S.K.R. based this opinion on the Veteran's reported history of his 1964 in-service injury to the right leg and on the Veteran's past medical history and treatment with this physician over the past several years.

In contrast, the Veteran was afforded a VA examination in March 2009.  The VA examiner, following a review of the claims file and a physical examination of the Veteran, determined that "it is less likely as not that [the Veteran's] random episodes of cellulitis that he has had in recent history are related to his treatment for hematoma or a right leg history of bacterial infection diagnosed as cellulitis during military service."  As support for this opinion, the VA examiner pointed to the fact that in the 1970s and 1980s, following his military discharge, the Veteran gave no "history of cellulitis or very random cellulitis."  The VA examiner concluded that these time gaps would "imply" that this was not a continuation of the problem he had during his active military service.

The Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In the recent case of Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the United States Court of Appeals for Veterans Claims (CAVC) held that a claims file review, as it pertains to obtaining an overview of a veteran's medical history, is not a requirement for private medical opinions.  A review of the claims file by a VA examiner, without more, does not automatically render the VA examiner's opinion competent or persuasive since the claims file is only a tool to assist the physician in familiarity.  Conversely, a private medical opinion may not be discounted solely because the opining clinician did not review the claims file as there are other means by which a physician can become aware of critical medical facts, such as a history of treating a veteran for an extended period of time and/or reviewing pertinent medical literature.  The relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion.  Thus, when VA refers to facts obtained from review of the claims file as a basis for crediting one expert opinion over another, it is incumbent upon VA to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.  Certainly, the particular medical information contained in a claims file may have significance to the process of formulating a medically valid and well-reasoned opinion.  Nieves-Rodriguez, 22 Vet. App. at 295.

CAVC has further held that a medical opinion that contains only data and conclusions is not entitled to any weight and a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves-Rodriguez, CAVC indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.  Nieves-Rodriguez, 22 Vet. App. at 295.

In this case, the VA physician and the private physician are both competent as medical professionals.  The VA examiner reviewed the claims file, while the private physician did not have access to the claims file.  However, the private physician is familiar with the Veteran's medical history and records since he has been the Veteran's treating physician for several years, and the opinion rendered shows he was informed of the relevant facts.  While the VA examiner found the gaps in time in which the Veteran suffered from cellulitis significant, the private physician did not agree as he recognized the Veteran's "recurrent episodes" of cellulitis since service but still found a connection between the two.  The private physician carefully considered the Veteran's lay statements and his reported history, in addition to the medical literature, in forming his positive opinion.  The Veteran is fully competent to attest to his observations of symptoms related to his cellulitis during his active military service, and, to the extent of his perception, to his cellulitis since his active military discharge.  Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2).  The Veteran credibly reported these observations, and the April 2007 private physician fairly relied on those statements in providing his positive nexus opinion.  Thus, the Board finds that the lay evidence and the favorable private opinion sufficiently support establishment of service connection for cellulitis.  In so finding, the Board notes that 38 C.F.R. § 3.156(c) is for application in the determination by the RO of the effective date to be assigned the cellulitis disability.   

(CONTINUED ON THE NEXT PAGE)





ORDER

The claim for service connection for cellulitis is granted.


REMAND

Inasmuch as the Board regrets the additional delay of this matter, a remand is required before the TDIU claim can be properly adjudicated.  

In February 2008, the Veteran was afforded a VA examination for the purposes of determining how his service-connected focal motor type epilepsy affected his employability.  Since that examination, the Veteran has been granted service connection for his cellulitis in this Board decision.  At the Veteran's August 2009 Board hearing, the Veteran testified that he is currently unemployed due to both his epilepsy and his cellulitis.  The February 2008 VA examination did not address the Veteran's cellulitis.  Further, since the February 2008 VA examination, the Veteran's epilepsy-related seizures appear to be more difficult to control by medications.  Specifically, in VA outpatient treatment records dated in April 2008 and October 2008, the Veteran's medications had to be changed and increased.  This evidence suggests that the Veteran's service-connected epilepsy has worsened since the February 2008 VA examination.  Therefore, the Board finds that the Veteran must be afforded a new VA examination to determine whether his service-connected disabilities preclude him from performing substantially gainful employment.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Here, a VA examination is necessary in order to provide a current assessment of the Veteran's employability.  

Additionally, the most recent outpatient treatment records from the VA Medical Center (VAMC) should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers from whom the Veteran received treatment for his focal motor type epilepsy and cellulitis since February 2008.  After securing the necessary authorizations for release of this information, seek to obtain copies of all treatment records referred to by the Veteran, and which have not already been associated with the claims folder.  

Regardless of any response from the Veteran, associate with the claims file VA treatment records pertaining to any treatment the Veteran received for his epilepsy and cellulitis since October 2008.  

2.  Provide an appropriate VA examination to the Veteran in order to evaluate the severity of his service-connected focal motor type epilepsy and his service-connected cellulitis and addresses the relevant rating criteria.  The Veteran's claims folder must be reviewed by the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The VA examiner should also provide a medical opinion concerning the extent of functional and industrial impairment resulting from the Veteran's service-connected disabilities of cellulitis and focal motor type epilepsy.  The opinion should address whether his service-connected disabilities alone, or in combination, are so disabling as to render him unemployable.  The Veteran's age and the effects of non-service connected disabilities cannot be factors for consideration in making the determination.  However, effects of treatments and medications used to treat the service-connected disabilities must be considered in the opinion.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

If the examiner is unable to reach an opinion without resort to speculation, the examiner should identify the information needed to provide the requested opinion, such as relevant testing, a specialist's opinion, or other data needed.  Thereafter, necessary development should be completed.

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case.  The consequences of failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. § 3.655 (2010).

3.  After the above actions have been completed, readjudicate the Veteran's claim for entitlement to a TDIU.  If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case, and afford the appropriate period of time within which to respond thereto.




The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


